DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.  Claims 1-17 and 21-23 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-16 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is disclosed by co-pending claims 1, 7 and 16.  Pending claim 2 is disclosed by co-pending claim 7.  Pending claim 3 is disclosed by co-pending claim 8.  Pending claim 4 is disclosed by co-pending claim 9.  Pending claim 7 is disclosed by co-pending claim 12.  Pending claims 8-9 are disclosed by co-pending claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 12-13, 15-16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0162520 to Blum et al (Blum).
Concerning claim 1, Blum discloses a splitter profiler module for forming board profiles along wood workpieces such as logs or cants, the splitter profiler module comprising: 
a frame (see figure 1); 

a first profiler head (2a) and a second profiler head (any of 2c-2f depending on the number of saw arm assemblies between the profiler heads) mounted along the arbor (1), wherein the profiler heads are configured to chip wood material from the wood workpieces; and 
a first saw arm assembly (3b) movably coupled to the arbor (1) and the frame, wherein the first saw arm assembly (3b) is configured to retain a first circular saw blade (2d) mounted along the arbor (1) between the profiler heads (2a, 2c-2f), and the first saw arm assembly (3b) is selectively moveable relative to the frame to thereby move the first circular saw blade (2b) axially along the arbor (1), wherein the first saw arm assembly (3b) includes a saw sleeve assembly (3b) with an opening (see figure 3) configured to slideably engage the arbor (1), and wherein the first saw arm assembly (3b) is movable relative to the frame from a profiling position, in which the first circular saw blade is in contact with or substantially abutting the first profiler head, to one or more splitting positions in which the first circular saw blade is spaced apart from the first profiler head along the arbor.
Concerning claim 2, Blum discloses wherein the saw arm assembly (3b) includes a saw arm (5) and the slaw sleeve assembly (3b) is mounted to the saw arm (5) and wherein the first saw arm assembly (3b) is configured to hold the first circular saw blade (2b) within 2 millimeters away from a corresponding surface of the first profiler head while the first saw arm assembly is in the profiling position (as it is capable of doing so).
Concerning claim 6, Blum discloses the first and second profiler heads (2a, 2c-2f) are mounted to first and second profiler arms (3a, 3c-3f), respectively, the first saw arm (3b) is between the first and second profiler arms, and the first saw arm (3b) is configured to contact, or to nest partially within, a respective portion of the first profiler arm while in the profiling position (as it is capable of contacting 3a).
Concerning claim 7, Blum discloses including a carriage (3b) coupled to the saw arm and a guide member (7b) coupled to the frame, wherein the guide member (7b) is oriented substantially parallel to the arbor (1) and the carriage is configured to movably engage the guide member.
Concerning claim 12, Blum discloses further including a second saw arm assembly (3c) with a second saw arm (3c), wherein the second saw arm (3c) is movably coupled with the frame and configured to retain a second circular saw  blade (2c) between the first circular saw blade (2b) and the second profiler head (3d-f), and wherein the second saw arm (3c) is movable relative to the frame from a second profiling position, in which the second circular saw blade is in contact with or substantially abutting a respective side of the second profiler head, and one or more second splitting positions in which the second circular saw blade is spaced apart from the second profiler head along the arbor.
Concerning claim 13, Blum discloses a first actuator (7b) coupled with the frame and the first saw arm assembly (3b) and a second actuator (7c) coupled with the frame and the second saw arm assembly (3c), wherein the first actuator and the second actuator are actuable independently of one another to move the first saw arm assembly and the second saw arm assembly, respectively, relative to the frame to thereby move the respective circular saw blades along the arbor.
Concerning claim 15, Blum disclose a system for processing a wood workpiece, wherein the workpiece is a log or a cant, the system comprising: 
a splitter profiler module, wherein the splitter profiler module includes 
a frame (see figure 1), 
an arbor (1) rotatably coupled with the frame, 
a first profiler head (2a) and a second profiler head (2c-2f) mounted along the arbor (1), wherein the profiler heads are configured to chip the wood workpiece, 
a first saw arm assembly (3b) movably coupled to the arbor (1) and the frame, wherein the first saw arm assembly is configured to retain a first circular saw blade (2b) mounted along the arbor between the profiler heads, and the first saw arm assembly (3b) is selectively moveable relative to the frame to thereby move the first circular saw blade axially along the arbor, and 
a first actuator (7b) coupled with the first saw arm assembly (3b) and the frame; and 

Concerning claim 16, Blum disclose the controller (¶60) is configured to identify one of said positions based at least on a cut solution or a cut pattern for the workpiece, and send one or more control signals to cause the first actuator to reposition the circular saw to the identified position (as it is capable of doing so).
Concerning claim 21, Blum disclose the first saw arm assembly is configured to hold the first circular saw blade within 2 millimeters away from said surface of the first profiler head while the first saw arm assembly is in the profiling position (as it is capable of doing so)
Concerning claim 22, Blum disclose the first profiler head (2a) is mounted to a first profiler arm (3a), the second profiler head (2c-2f) is mounted to a second profiler arm (3c-3f), the first saw arm assembly (3b) includes a first saw arm (5) and saw sleeve assembly (3b) mounted to the first saw arm, and the first saw arm is disposed between the first profiler arm and the second profiler arm.
Concerning claim 23, Blum disclose the first profiler head (2a) is mounted to a first profiler arm (3a), the second profiler head (2c-2f) is mounted to a second profiler arm (3c-3f), the first saw arm assembly (3b) includes a first saw .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of U.S. Patent No. 6,929,043 to Woodford et al (Woodford).
Concerning claim 3, Blum does not disclose wherein the saw sleeve assembly (3b) includes a first portion and a second portion, and the first portion is disposed at least partially through the second portion.
Woodford discloses a saw sleeve assembly (112) includes a first portion (150) and a second portion (132, 140, 134), and the first portion is disposed at least partially through the second portion.
Because both these references are concerned with a similar problem, i.e. moveable saw arm assemblies, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the saw sleeve assembly of Blum such that it has the multiple portions of Woodford.  Examiner notes both references have similarly designed saw arm assemblies.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) 
Concerning claim 4, Woodford, as applied to Blum, discloses the first portion includes a bearing housing, a bushing, or a sleeve bearing (128), and the second portion includes a roller bearing (132).
Concerning claim 5, Woodford, as applied to Blum, discloses the first portion (150) has a flange (120) with a plurality of through-holes for coupling the circular saw blade to the flange (see figures 8-9).
Concerning claim 14, Woodford, as applied to Blum, discloses the saw sleeve assembly further includes a stiffening ring (122), the stiffening ring (122) and said first portion (150) are configured to retain the circular saw blade (60) therebetween, and a first side of the first profiler head has a recess dimensioned to accommodate the stiffening ring therein.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of U.S. Patent No. 5,946,995 to Michell et al (995).
Concerning claim 8, Blum does not disclose a first actuator coupled to the frame and the saw arm, wherein the first actuator includes a cylinder and a piston.

Because both these references are concerned with a similar problem, i.e. moveable saw arm assemblies, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the actuator system of Blum with that of 995.  Examiner notes both references have similarly designed assemblies for moving saw arm assemblies along an arbor.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the actuator system of Blum with that of 995 will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 9, 995, as applied to Blum, discloses a first profiler arm assembly (54a) with a profiler arm (54a), and a second actuator (56a) coupled with the frame (10) and the profiler arm (54a), wherein the profiler arm is movably coupled with the frame and the first profiler head is mounted to the profiler arm, and the second actuator (56a) is selectively actuable to move the profiler arm 
Concerning claim 10, 995, as applied to Blum, discloses a second profiler arm assembly (54c) with a second profiler arm (54c), and a third actuator (56c) coupled with the frame (10) and the second profiler arm (54c), wherein the second profiler arm is movably coupled with the frame and the second profiler head is mounted to the second profiler arm, and the third actuator is selectively actuable to move the second profiler arm relative to the frame to thereby move the second profiler head axially along the arbor.
Concerning claim 11, 995, as applied to Blum, discloses the first actuator further includes a shaft (60) with a first end and an opposite second end, the first end is coupled to the piston (56) and the second end is coupled to the saw arm (54), and the shaft is disposed through an opening in the profiler arm (see figure 3a).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of U.S. Patent No. 7,861,754 to Mitchell (754).
Concerning claim 17, Blum does not disclose a pair of chip heads disposed upstream of the splitter profiler module.
754 discloses a system for processing wood comprising: a frame (20), an arbor (30) and first and second profiler heads and a first saw arm assembly (see figure 5) and further comprising a pair of chip heads (28, see figure 2) disposed 
Because both these references are concerned with a similar problem, i.e. cutting wood into workpieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the pair of chips heads of 754 to the system of Blum.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the pair of chips heads of 754 to the system of Blum will obtain predictable results and is therefore obvious and proper combination of the references is made.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/24/2021